Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Letao Qin on 20 April 2022.
Claims 6, 7, and 16 are amended as follows:

6.      The terminal device according to claim [[5]] 1, wherein the second RIV is determined by the network device based on a relative start resource block (RB) index, of a resource in each sub-band, in the sub-band, a quantity of interlaced resource block groups (IRGs) comprised in the resource in each sub-band, and the bandwidth information of the at least one sub- band.

7.	The terminal device according to claim [[5]] 1, wherein the bandwidth information of the at least one sub-band comprises identification information of the at least one sub-band.

16.	The network device according to claim [[15]] 12, wherein the second RIV is determined by the network device based on a relative start resource block (RB) index, of a resource in each sub-band, in the sub-band, a quantity of interlaced resource block groups (IRGs) comprised in the resource in each sub-band, and the bandwidth information of the at least one sub-band.

Allowable Subject Matter
Claims 1, 4-6, 6-14 and 16-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463